WilltaMS, PRESIDENT

(dissenting):

I think our former decision of this case was erroneous and I am, therefore, in favor of granting a rehearing. I have at no time been of the opinion that the refusal to give defendant’s instruction No. 10 constituted sufficient ground for reversal, and I am now convinced that this is not such a case as entitles defendant to demand a bill of particulars, for two reasons. (1) To say that he has such right is a contradiction of the well settled rule that, when an indictment contains more than one count, the state cannot be compelled to elect on which count it will proceed to trial. Evidence under any one, or all, the counts may be given. Dowdy v. Commonwealth, 9 Grat. 727; State v. Halida, 28 W. Va. 499.
(2) The indictment informs defendant as fully as he could have been informed by a bill of particulars, and a bill of particulars is therefore useless. At common law there was but one kind of larceny, but our legislature has created, out of kindred offenses, three additional kinds of larceny, viz.: (a) receiving stolen goods knowing them to be stolen; (b) obtaining money or goods by false pretense with intent to defraud; and, (e) embezzlement. Any one of these may be proven under a single count for common law larceny. State v. Williams, 68 W. Va. 86, and cases cited in the opinion. Defendant knew this, be*478cause everyone is presumed to know the law. Was lie not, therefore, as much advised by the indictment itself, although it contained but a single count for common» law larceny, as he could have been by an indictment drawn with four separate counts, each setting forth distinctly a separate kind of larceny? Of course he was, because the one count, in effect, includes all the crimes above enumerated. It is, therefore, clear that defendant was as fully advised of the particular offense with which he was charged by the indictment with one count as he would have been by an indictment with four counts. It was conceded by all the judges during the discussion of this case that, if the indictment had contained a separate count for each kind of larceny, defendant would have had no right to demand a bill of particulars, and I have shown that the legal effect of the indictment is the same as if it had contained separate counts for all the kinds of larceny. How, if the state should be compelled to furnish a bill of particulars, it would unquestionably have the right to set forth all the matters provable under the indictment, the practical effect of which would be, so far as it relates to informing defendant, an indictment for larceny with four counts. To say that the state' could not furnish such a bill of particulars, is to say it may be compelled to elect. The question is then resolved to this, that a-bill of particulars in a larceny case is equivalent to an indictment for larceny containing all the counts. But an indictment containing one count, the count for common law larceny, is equivalent to an indictment with all the counts for larceny. Then, pray, is not an indictment with the common law count for larceny equal to a bill of particulars? Things that are equal to the same thing must be equal to each other. This principle is as applicable here as in' mathematics.
Suppose the court had required the state to furnish a bill of particulars, it could have complied by stating that it expected to prove: (1) that defendant stole the 'wool; (2) that he received it from another, knowing it to be stolen; and, (3) that he obtained it by false pretenses, with intent to defraud. Such a bill of particulars would give defendant no more specific information of the particular offense of which the state expected to prove him guilty than he received from the indictment itself. I am, therefore, unable to see any good reason for the *479view entertained by the majority of my associates. I think their holding, if adhered to, will place an unnecessary burden upon criminal procedure. The indictment informed defendant of the kind, quantity and value of the thing stolen, and who was its owner, and the place where the offense was committed. He had no right to demand of the state any further information in advance of his trial. He had no right to be told how, in what manner, the crime would be proven. He must come to trial prepared to meet any, and all, lawful evidence as to the manner in which the larceny charged was committed. He cannot demand of the state a revelation of its evidence, before going to trial. This case is widely different from any criminal case in which the courts have held that a defendant has a right to a bill of particulars. It is wholly unlike the case of State v. B. & O. R. R. Co., 68 W. Va. 144.
I would not reverse for the refusal to give defendant’s instruction No. 10, because the jury were fully instructed in regard to the matter of circumstantial evidence by defendant’s No. 6, and the State’s No. 4, which were given and which are as follows, viz: State’s No. 4: “The jury is instructed that circumstantial evidence is that class of evidence which tends to prove a disputed fact by proof of other facts which have a legitimate tendency, from the laws of nature, the usual connection of things and the ordinary transactions of business, to lead the mind to a conclusion that’ the fact exists which is sought to be established.’4
Defendant’s No. 6: “The court instructs the jury that before you can find the defendant, Charles A. Lewis, guilty in this case, it is incumbent upon the State to prove beyond all reasonable do.ubt and to your entire satisfaction:
First — That the offense charged in the indictment occurred in Harrison County, West Virginia;
Second — -That the wool mentioned in the evidence in this case had been previously stolen by some person other than the defendant;
Third — That the accused, Charles A. Lewis, received the said wool from another person;
Fourth — That at the time he received the wool, he knew it had been stolen;
*480Fifth — That he so received the said wool or aided in the concealment thereof, with a dishonest intent;
Sixth — That the wool he so received was the identical wool, or some part thereof, which is alleged in the indictment to have been stolen from E. T. Lowndes, and this being an essential question involved in this case must be- proven beyond all reasonable doubt.”
This instruction calls the jury’s attention to the six particular circumstances necessary to be established, and tells them that they must believe all of them to have been proven beyond a reasonable doubt, before they can convict. All necessarily includes every one, and the' instruction means nothing less than that the jury must believe beyond reasonable doubt that each one of the six circumstances is established. It is more helpful to defendant’s case than Ms No. 10, and covers the same ground. In view of the instructions ’which the court gave, I can . clearly see that defendant could not have been prejudiced by the refusal to give his No. 10.
I am opposed to reversing the judgments of trial courts upon purely technical matters when it plainly appears from the record that the party complaining was not prejudiced. I do not think it is wise to trammel our judicial procedure with technicalities which furnish no aid in arriving at just results. The tendency of modern times, as appears both by legislative enactment and by judicial decision, is to get away from the useless technicalities which so often encumbered the common law. It is our duty to look to the whole case, and so viewing it, I am clearly of the opinion that defendant has no just cause of complaint on account of any ruling made by the trial court. Kespecting the weight to be given to the testimony of the witnesses, the jury are the judges. It is not my province to say whether their verdict was righteous or unrighteous, when there is lawful evidence on which they can found it. I would affirm the judgment.